DETAILED ACTION
This action is in reply to the submission filed on DATE.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 21-23 and amendments to claims 1, 8 and 15 are acknowledged.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are currently pending and have been examined under the effective filing date of 11/26/2018.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Examiner thanks Applicant for correction on rejection statements and status of claims on last action, and for correcting the antecedent basis issue by claim amendment. Regarding the claim amendments, clarifying the identification process using wireless communication and rolling up the use of multiple networked POS systems does not overcome the patent eligibility rejection. Also, as cited in the non-final rejection dated 10/20/2021, Lafauci teaches using multiple POS systems in a networked environment. Examiner cites Singh in rejection below to also teach multiple POS systems and a local cache.
Regarding pages 14 and 15 of Applicant’s remarks, Examiner maintains that the abstract ideas of mental processes include local caching of user specific data to perform age verification at two different POS terminals/entities.  While the transmission of data from one POS to another cannot be accomplished by the human mind, Examiner notes the implementation of the abstract idea is on a general purpose computer system, which includes networks. MPEP 2106.05(d)(II)(i) notes that receiving or transmitting data over a network is a computer function that courts have recognized to be well-understood, routine and conventional functions when claimed at a high level of generality. See above cited section of MPEP for what is and is not a high level of generality. While Examiner appreciates the claims for specifically detailing the communications process, Examiner does not see an implementation of the network transfers that goes beyond allowing the abstract idea to be performed on a general purpose computer system. 
Regarding pages 19 and 20 of Applicant’s remarks, the limitations in claims 21-23 that were rolled up into the independent claims concern the system functions being implemented on a second point of sale system.  Examiner maintains Lafauci teaches a networked point of sale system, and used paragraphs 5 and 26 of the art to teach the same.  According to the rejection and claim mapping below, Lafauci, Setchell and Singh teach the claimed invention. To clarify, ¶0005 of Lafauci states improvements to a system designed to perform the claimed functions of this Application, and ¶0026 teaches patron and vendor data types being stored, not a system of couponing as Applicant remarks. Examiner cannot find an instance of couponing in Lafauci. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for obtaining first item data; determining whether the first item data is age-restricted; providing, in response to determining the first item data is age-restricted, an age- restriction notification; obtaining, in response to determining the first item data is age-restricted, a secure user identifier; providing an invalid secure user identifier notification; providing an invalid secure user identifier notification; obtaining the user identifier associated with the form of identification in response to the user identifier being obtained in response to the user identifier associated with the form of identification being obtained at a second time; in response to receiving the user identifier associated with the form of identification, communicating to determine whether the form of identification is authentic and whether the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted; and providing, in response to determining that the form of identification is authentic and the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted, the subsequent message indicating that the transaction is eligible for completion; storing the user identifier and the identification in a local store, in response to determining that the identification is authentic and the user identifier is associated with the user who meets the age restriction associated with the product item that is age- restricted; in response to obtaining second item data associated with a second product item that is age-restricted, the second product item being purchased by the user associated with the user identifier, determining whether an expiration date associated with the user identifier is satisfied based at least in part on the stored; and in response to determining that the expiration date associated with the user identifier is satisfied, providing a message indicating that a transaction including the second product item is eligible, the message being provided without requiring authentication of the user identifier with the verified information until the user identifier or the identification has expired; and obtaining the second item data from a second client in response to the second item data being obtained by the second client from a second point of sale in response to the second item data being obtained by the second point of sale at a second time, the second point of sale being associated with a second owner entity, the second point of sale being different from the first point of sale. These limitations serve to describe a method for identifying customers who might be ineligible to purchase age-restricted products, and are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  Additionally, the act, observation, or judgement of identifying customers who might be ineligible to purchase age-restricted products is able to be accomplished by the human mind, and has been done since before the advent of the point-of-sale system. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements local cache; client systems, central server system, WAN/LAN network, POS system, universal product code, non-transitory computer readable medium, providing, in response to obtaining the secure user identifier, the secure user identifier to a remote third-party system; caching the user identification data; and a datastore system  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite the above additional elements, which are not sufficient to amount to significantly more than the judicial exception.  Nothing in the limitations are anything more than using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. Claims 2, 4-5, 9, 11-12, 16 and 18-19 are directed to limitations that serve to limit the modifying steps. The limitations identification information and expiration date of a driver's license and a Department of Motor Vehicles (DMV) system serve to allow the user of the POS system to check with relevant databases to verify customer’s ages. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafauci et al. (Pub. No. US 2009/0157515 A1) in view of Setchell et al. (Pub. No. US 2015/0242883 A1,) and in further view of Singh (Pub. No. US 2015/0199702 A1.)
Regarding Claims 1, 8 and 15, Lafauci discloses a central server system comprising: (Lafauci ¶0048; All such devices can be a part of the system, giving them the capability to communicate with a centralized processor or group of processors. It should also be further understood that a system (comprising, for example, multiple kiosks, remote processors and counters with point-of-sale devices) at a particular venue may also be linked to one or more other systems that are located elsewhere, thereby forming a larger and more comprehensive system that is capable of performing its intended functions over a larger area and over multiple venues.)
one or more processors; and (Lafauci ¶0048; processor)
memory storing instructions that, when executed by the one or more processors, cause the central server system to perform: (Lafauci ¶0113; memory)
providing, in response to determining the first item data is associated with the product item is age-restricted, an age-restriction notification to the first client system via the WAN, the first client system being configured to provide the age-restriction notification to the first point of sale system via the first LAN, the age-restriction notification being capable of preventing the first point of sale system from completing a transaction including the first item data unless a subsequent message indicates the transaction is eligible for completion, the age-restriction notification including a request for a user identifier associated with identification; (Lafauci ¶0021; Using the ID-based information and the patron's selection of products for purchase as well as parameters regarding the patron, the system determines if there are existing restrictions, and transmits messages, instructions, or both, including present prohibitions, to any or all potentially affected end terminals and servers…¶0082; The processing unit then implements the time constraint rules as shown in FIG. 5 and notifies each of the sale positions (such as the kiosks, 108) of the particular conditions applicable for the sale. Once notified, the sales positions may, as appropriate, provide a warning to patrons (FIG. 5, 505) and may preclude further sales (506) until each sales position receives a revised notice permitting sales…¶0094; Preferably, the system may request that a dispensing vendor ask the patron to provide his ID again when picking up the alcoholic drink to ensure that the authorized patron is the person actually picking it up at the kiosk and is of legal drinking age.)
obtaining, in response to the age-restriction notification, the user identifier associated with the identification via the WAN in response to the user identifier being obtained by the first client system from the first point of sale system via the first LAN in response to the user identifier associated with the form of identification being obtained by the first point of sale system at a second time; (Lafauci ¶0062; the data are provided to database 104 and database 104 is updated, as depicted in step 54…¶0112; When a patron requests alcohol or alcohol is to be delivered to the patron, the system retrieves the patron information including historic data such as the type and amount of the previously purchased alcoholic beverage(s). The required information can be retrieved from the database by using the ID or biometric scan provided by the patron)
in response to receiving the user identifier associated with the identification, communicating with a verified information datastore system associated with the form of identification to determine whether the identification is authentic and whether the user identifier is associated with a user who meets the age restriction associated with the product item that is age-restricted; and (Lafauci ¶0058; the ID and biometrics are confirmed)
providing, in response to determining that the identification is authentic and the user identifier is associated with the user who meets the age restriction associated with the product item that is age-restricted, the subsequent message indicating that the transaction is eligible for completion to the first client system via the WAN, the first client system being configured to provide the subsequent message indicating that the transaction is eligible to the first point of sale system via the first LAN. (Lafauci ¶0056; Subsequently, data processing cross-references the patron information with parametric data in the database, element in step 26 and a message is returned to the kiosk refusing or accepting the purchase, in step 28…¶0059; If the sale is to be precluded, data processing element 102 communicates to dispensing processor 118 a turn off instruction.)
While Lafauchi discloses determining whether the first item data is associated with a product item that is age-restricted; and (Lafauci ¶0023; system may also correlate the data so that the patron's age is a determinative factor with respect to what type and volume of alcohol will be dispensed initially.)
obtaining first item data from a first client system coupled to a central server system via a wide-area network (WAN) in response to the first item data being obtained by the first client system from a first point of sale system via a first local-area network (LAN) in response to the first item data being obtained by the first point of sale system at a first time, the first point of sale system being associated with a first owner entity; (Lafauci ¶0077; system may employ one or more networks to connect its devices in order to update and retrieve patrons' information, …networks may be landline (phone, coaxial cable, DSL, fiber optic cable) or the networks may utilize wireless communications (satellite, WIFI, cell phone, ce0llular digital packet network, or any other suitable wireless connection)
However, it is not completely explicit in the art.
To elaborate, Setchell discloses determining whether the item data is associated with a product item is age-restricted; (Setchell ¶0040; age criterion) and
obtaining first item data from a first client system (Setchell ¶0002; electronic coupon being associated with a product) coupled to the central server system via a wide-area network (WAN) (Setchell ¶0012; Each of the components of the networked environment 10 may be in communication with each other via one or more networks 20, which may include the Internet, intranets, extranets, wide area networks ( WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.) in response to the first item data being obtained by the first client system from a first point of sale system via a first local-area network (LAN) in response to the first item data being obtained by the first point of sale system at a first time, the first point of sale system being associated with a first owner entity; (Setchell ¶0002; receiving user data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lafauci with Setchell in order to implement the co-usage of WAN and LAN technologies (Setchell ¶0012,) with the motivation of allowing the transfer of information from a WAN system such as a server to a POS or mobile device that is connected to a LAN.
While Lafauci teaches multiple POS systems performing this function (Lafauci ¶0005; desirable to prohibit sales of alcohol or other products at public venues…¶0026; The stored patron and vendor information may be retained from event to event and from multiple venues), Lafauci as modified by Setchell does not disclose the following, but Singh does:
a local cache; and (Singh ¶0030; shopper terminal or server may store a database of valid IDs) Examiner notes Lafauci teaches a cloud-based database to perform this function. (Lafauci ¶0082; Fig. 4 data processing unit 102 is provided with the requisite data for determining when restrictions should be imposed and utilizes a communication pathway 402 which may, for example, include a wireless or satellite-based medium using embedded internet protocol)
storing the user identifier, the identification and an expiration date in the local cache, (Singh ¶0030; shopper terminal or server may store a database of valid IDs acceptable for age verification. This database, for example, can contain valid passport templates for various countries and the drivers license templates for various states. The database can contain the locations of image, date of birth, expiration date,) in response to determining that the identification is authentic and the user identifier is associated with the user who meets the age restriction associated with the product item that is age- restricted; (Singh ¶0022; The photographic data may be stored at the shopper terminal 100 or a server accessible by the shopper terminal 100…¶0030; Further, the shopper terminal or server may store a database of valid IDs acceptable for age verification…¶0040; The face and ID scanner backend can have a database of valid IDs acceptable for age verification. This database for instance can contain valid passport templates for all the different countries and the driver's license for all states of a country. The database can contain the locations of image, date of birth, expiration date,)
in response to obtaining second item data from a second client system coupled to the central server system via the WAN in response to the second item data being obtained by the second client system from a second point of sale system via a second LAN in response to the second item data being obtained by the second point of sale system, the second point of sale system associated with a second entity different from the first entity and remote from the point of sale system,   Singh ¶0015; shopper terminal may be one of several shopper terminals connected via one or more networks to a server.) (Examiner showing the networked system supporting multiple products and multiple vendors, POS systems.) the second item data associated with a second product item that is age-restricted and is a new item for purchase by the user associated with the user identifier, accessing the local cache  to determine whether the identification has expired by evaluating the expiration date associated with the user identifier (Singh ¶0030; shopper terminal or server may store a database of valid IDs acceptable for age verification. This database, for example, can contain valid passport templates for various countries and the drivers license templates for various states. The database can contain the locations of image, date of birth, expiration date… ¶0033; shopper terminal 100 may apply an OCR algorithm that extracts an expiration date and date of birth from the ID and may save it in the database along with other information associated with a customer loyalty program. The method includes determining 406 whether the ID is validated.)
and in response to determining that the identification has not expired, providing to the second client system via the WAN a non-restricted notification indicating that the second product item is eligible for purchase by the user associated with the user identifier, the non-restricted notification being provided without requiring authentication with the verified information datastore system until the identification has expired, the second client system being configured to provide the non-restricted notification indicating that the transaction is eligible to the second point of sale system via the second LAN. (Singh ¶0038; If the expiration date, date of birth and images are validated by comparison, the customer can continue to purchase the age restricted item. Once finished scanning all items, the customer can touch the "Finish and Pay" button and the lane can process EFT information saved in the database…¶0034; Further, the method includes determining 412 whether the card is expired based on a comparison of the expiration date and a current date. In response to determining that the card is expired, a shopper assistant may be called (block 408).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Lafauci with the known technique of expiration data monitoring in Singh because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less customer requests for age verification. (Singh ¶0030; In these ways, the identity of the shopper may be verified)

Regarding Claims 2, 9 and 16, Lafauci as modified by Setchell and Singh discloses the central server system of claim 1, wherein the first item data comprises a universal product code (UPC). (Setchell ¶0019; identifier may include a universal product code)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lafauci with Setchell in order to use UPCs (Setchell ¶0019,) with the motivation of implementing a widespread system for managing product data electronically.

Regarding Claims 4, 11 and 18, Lafauci as modified by Setchell and Singh discloses the central server system of claim 1, wherein the user identifier associated with the identification comprises at least a portion of identification information of a driver's license. (Lafauci ¶0003; patron's information is taken from an identification card, such as a driver's license)

Regarding Claims 5, 12 and 19, Lafauci as modified by Setchell and Singh discloses the central server system of claim 3, wherein the verified information datastore system comprises a Department of Motor Vehicles (DMV) system (Lafauci ¶0077; system may employ one or more networks to connect its devices in order to update and retrieve patrons' information, process credit card payments and/or to have access to DMV records or law enforcement agency records.)

Regarding Claims 6, 13 and 20, Lafauci as modified by Setchell and Singh discloses the central server system of claim 1, wherein in response to determining that the identification is not authentic or the user identifier is associated with a user who does not meet the age restriction associated with the product item that is age- restricted, the instructions further cause the central server system to perform: 
providing an invalid user identifier notification to the first client system via the WAN, the first client system being configured to provide the invalid user identifier notification to the first point of sale system via the first LAN, (Lafauci ¶0082; The processing unit then implements the time constraint rules as shown in FIG. 5 and notifies each of the sale positions (such as the kiosks, 108) of the particular conditions applicable for the sale. Once notified, the sales positions may, as appropriate, provide a warning to patrons (FIG. 5, 505) and may preclude further sales (506) until each sales position receives a revised notice permitting sales.) the invalid user identifier notification being capable of preventing the first point of sale system from completing the transaction including the first item data without obtaining the subsequent message indicating the transaction is eligible for completion. (Lafauci ¶0059; If the sale is to be precluded, data processing element 102 communicates to dispensing processor 118 a turn off instruction.)

Conclusion
Art cited but not relied upon in this action includes: Durzy et a. (Pub. No. US 2018/0276729 A1.) Durzy teaches local cache as verifying user’s stored birthday and license expiration date. (Durzy ¶0044; client computing device returns the candidate data set of objects using the objects stored in the local cache for those objects for which the identifiers (and timestamps) match) (Durzy ¶0060; participant registration component 310 is configured to determine an expiration date of a license and perform verification that a license has been renewed prior to the expiration date.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629